Continuation of 3 and 7: Applicant has proposed amending claim 1 to include the limitation that the chamfered portion is a location that becomes a portion accommodating overspill resin from the tire frame member when the resin-covered cord is bonded onto the tire frame member. Such a limitation was not previously required by the claims and would therefore necessitate further search and/or consideration.

Continuation of 12: Applicant’s arguments are directed to the proposed amended claims, rather than the currently pending claims, and are therefore not persuasive.



/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        July 28, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
July 29, 2022